internal_revenue_service number release date index number --------------------- ----------------------------------------------------- ------------------------------ ------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- ----------------------------------------------------- ------------------------------ telephone number ---------------------- refer reply to cc tege eoeg eo1 plr-109422-16 date october legend foundation ------------------------------ state city ------------- ----------- dear ------------------- this letter responds to a letter from your authorized representative dated date as well as subsequent correspondence submitted on behalf of the foundation requesting rulings that fees received by the foundation for technical assistance services described in the ruling_request will not cause the foundation to be treated as being engaged in an unrelated_trade_or_business as defined in sec_513 of the internal_revenue_code code because the services have a substantial causal relationship to the achievement of the foundation’s exempt_purpose the income derived from such fees will not be subject_to unrelated_business_income_tax imposed by sec_511 of the code the services will not constitute a business_enterprise within the meaning of sec_4943 of the code because they will qualify as a functionally_related_business within the meaning of sec_4942 of the code and plr-109422-16 because the services will not be a business_enterprise within the meaning of sec_4943 of the code the foundation’s provision of the services will not subject the foundation to excise_taxes on excess_business_holdings under sec_4943 of the code facts the foundation is a tax-exempt_organization described in sec_501 of the code and classified as a private_operating_foundation under sec_509 and sec_4942 it was formed for the charitable purpose of improving the lives of low income children and their families in state the foundation represents that among other exempt_activities it furthers this charitable purpose through the collection analysis interpretation and sharing of city metro region neighborhood data to improve community decision-making the foundation represents that the data usage agreements entered into with government agencies and school districts give the foundation access to raw data that is not typically available in the public domain and is not available to commercial ventures the foundation maintains a repository containing the usage agreement data along with publicly available data obtained from the u s census bureau internal_revenue_service service and u s department of housing and urban development which enables it to conduct proactive in-depth analysis of community issues and cover a wide array of information about the people education and health of the metro city area the foundation maintains on its website a free user-friendly searchable database tool of neighborhood indicators based on information in its repository but the searchable database does not reveal raw usage agreement data the searchable database allows users to find information on key social issues affecting the city metro region neighborhoods in addition to collecting and making neighborhood data publicly available through its searchable database tool the foundation offers technical assistance to social sector organizations - nonprofits foundations government agencies and community organizations the foundation defines technical assistance as a request that cannot be met through independent review of the tools on the foundation’s website the foundation represents that a client social sector organization seeks technical assistance because it does not have the in-house technical or subject-matter expertise to run the type of analysis it is requesting a social sector organization seeking the foundation’s services initiates a project request to the foundation the foundation represents that it administers an extensive screening process similar to its grantmaking screening process to ensure that each project it agrees to undertake for a client social sector organization will provide information and insight to advance the foundation’s mission in addition to ensuring that the services will be provided only to those specific social sector organizations that are focused on improving the lives of low-income children and their families plr-109422-16 the foundation represents that except in the case where there are privacy restrictions on the data source all of the data and information provided by the client for the project is added to the foundation’s repository for use in other projects as needed by the foundation the foundation represents that these projects provide the foundation with data about the health and well-being of city metro region children their families and their communities so that the foundation can better understand community needs and highlight the greatest potential for impact the additional data informs the foundation’s grantmaking activities and assists the foundation with tracking community change occurring as a result of its funding efforts the foundation represents that completed projects are made available to the public on its website the foundation previously absorbed all costs of providing technical assistance but absorbing all costs severely limits the number of projects that the foundation engages in each year in order to enable it to engage in more projects that bring in valuable new data and identify research questions not previously explored the foundation proposes to charge a reasonable fee for technical assistance requests the foundation will not charge for requests that require less than four hours of staff time in addition the foundation represents that it will scope its pricing in alignment with clients’ ability to pay the foundation represents that on a case by case basis it will charge fees less than cost the foundation will continue to perform certain data activities without charge including making data publicly available through its web-based searchable database tool engaging in local and national partnerships to improve the data repository and encouraging data-based decision-making the foundation represents that if it accepts a technical assistance request the contract between the foundation and the client social sector organization will provide that the client will not use the resulting product or information for any purpose other than the exempt_purpose for which the foundation agreed to provide the product or information and will not resell the product or information law and analysis ruling_request sec_1 sec_511 of the code imposes a tax on a sec_501 organization’s unrelated_business_taxable_income as defined in sec_512 of the code sec_512 defines the term unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less allowable deductions both computed with the modifications provided in sec_512 generally income will be treated as derived from the conduct of an unrelated_trade_or_business if it is income from trade_or_business plr-109422-16 such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions see sec_1_513-1 of the regulations under sec_1_513-1 of the regulations a substantial causal relationship must exist between the conduct of the organization's trade_or_business activities that generated the income and the achievement of the organization's exempt_purpose a substantial causal relationship exists where the production or distribution of the goods or the performance of the services from which the income is derived contributes importantly to the accomplishment of the organization's exempt_purpose see sec_1_513-1 therefore where the goods or services do not contribute importantly to the accomplishment of the organization's exempt purposes the income earned is not derived from the conduct of related trade_or_business see sec_1_513-1 revrul_72_369 1972_2_cb_245 held not exempt under sec_501 of the code an organization formed to provide managerial and consulting services at cost to unrelated sec_501 organizations the services consisted of writing job descriptions and training manuals recruiting personnel constructing organizational charts and advising organizations on specific methods of operation these activities were designed for the individual needs of each client organization receipts of the organization were from services rendered disbursements were for operating_expenses the service reasoned that providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services were provided at cost and solely for exempt_organizations was not sufficient to characterize the activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacked the donative element necessary to establish the activity as charitable the case was distinguished from revrul_71_529 where an organization controlled by a group of exempt_organizations provided investment management services for a charge substantially less than cost solely to that group similarly in 70_tc_352 the court concluded that a corporation formed to provide consulting services to nonprofit_organizations was not exempt under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational nor scientific but rather commercial the court explained that the corporation had completely failed to demonstrate that its services were not in competition with commercial businesses also the organization's financing did not resemble that of the typical organization described in sec_501 of the code it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever plr-109422-16 planned to charge a fee less than cost and finally the corporation had failed to limit its clientele to organizations that were sec_501 exempt_organizations in this case the foundation’s technical assistance services are substantially related to the performance of its exempt functions the services are part of the organization’s exempt data activities the foundation’s screening process ensures that it only undertakes projects that will provide valuable research and data to serve its charitable mission of improving the lives of low income children and their families performing the data analysis and interpretation services related to each project gives the foundation access to new data and identifies new research questions related to its charitable mission the foundation makes the results of each project publicly available on its website it also requires that its clients never sell the results of any project or use the results for any purpose other than the exempt_purpose for which the foundation agreed to provide its products or services namely to improve the lives of low income children and their families the foundation is not like the organizations in b s w group inc v commissioner and revrul_72_369 because its technical assistance services have a primarily charitable purpose and differ from those available through commercial ventures in b s w group inc as in revrul_72_369 the consulting services served the individual needs of the clients but the services themselves were not inherently charitable nor did they further the charitable purpose of the organization itself in this case the technical assistance services themselves further charitable purposes further providing the technical assistance furthers the foundation’s own charitable purposes because the foundation uses resulting data and analysis for its own research and grantmaking purposes in addition to assisting client social sector organizations to perform their own charitable activities in addition the foundation’s services differ from those commercially available because the foundation has access to raw data that is not available to commercial ventures and its activities are performed by employees of the foundation who have developed particular knowledge and extensive understanding of issues facing low income children and their families in city metro region and perform such functions as part of other activities that further the foundation’s exempt purposes finally unlike the organization in b s w group inc which did not appear to charge any fee less than cost and the organization in revrul_72_369 which charged fees at cost the foundation will determine on a case-by-case basis whether to charge a fee below cost to complete the project therefore the foundation’s technical assistance services will not constitute an unrelated_trade_or_business under sec_513 of the code furthermore the income derived from those activities will not be subject_to the unrelated_business_income_tax imposed by sec_511 ruling_request sec_3 plr-109422-16 sec_4943 of the code imposes a tax equal to percent of the value of any excess_business_holdings of a private_foundation in a business_enterprise sec_4943 provides that the term business_enterprise does not include a functionally_related_business as defined by sec_4942 sec_4942 defines a functionally_related_business as a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 or an activity which is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which is related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exempt purposes of the organization in this case the technical assistance services constitute a functionally_related_business because they are a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 of the code thus the foundation will not be subject_to tax under sec_4943 conclusion based solely on the facts and representations submitted we rule that the foundation’s technical assistance services are substantially related to the foundation’s exempt_purpose and will not be subject_to unrelated_business_income_tax under sec_511 of the code or excess_business_holdings tax under sec_4943 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an individual with authority to bind the taxpayer as specified in revproc_2016_1 2016_1_irb_1 b the office has not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling is based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2016_1 sec_11 no ruling is granted as to whether foundation qualifies as an organization described in sec_501 of the code or sec_4942 and except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income set forth in the ruling letter this ruling letter is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-109422-16 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _______________________________ mary jo salins acting branch chief exempt_organizations branch associate chief_counsel tax exempt and government entities cc
